Title: To James Madison from James Madison, Sr., 4 June 1784
From: Madison, James, Sr.
To: Madison, James


June 4th. 1784
I wrote to you two days since, by Ralph Cowgill, since which I have got of Mr. Benjamin Winslow £144— & have sent it to Capt. S. Jones in Frederick by Mr. Hite—so that you must deduct that Sum in settling my Bond to him. & I desire you will pay the Treasurer out of the Money you sell my Tobo. for on Acct. of Mr. Winslow for the Taxes due from him as Collector £170 which will reimburse him the Money I got of him & will discharge the Ballance of my Taxes due for the last Payment. This method Mr. Winslow takes for a safe, as well as speedy, method of conveying the Money into the Treasury. He has likewise some Interest Warrants which he will transmit to you the first opportunity, perhaps next Week, to pay to the Treasurer with the Money, if you do not pay it in before you receive them; & if you should, as soon as convenient afterwards. I am Your Affectionate Fathr.
James Madison
